DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Summit Health Limited,
dba Marina Convalescent
Hospital,

DATE: October 20, 1989

Petitioner,
Docket No. C-108

7 Vem DECISION CR 50

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

Petitioner requested a hearing to contest the Inspector
General's (the I.G.'s) determination excluding it from
participating in the Medicare program, and directing that
it be excluded from participating in State health care
prograns.! Petitioner moved to add as an additional
Petitioner a corporation, Summit Care-California, Inc.
(Summit Care), and the I.G. opposed this motion. Both
parties moved for summary disposition of this case.

Based on the undisputed material facts and the law, I
deny Petitioner's motion to add Summit Care as a party to
the case. I conclude that the exclusion imposed and
directed against Petitioner by the I.G. is mandatory.
Therefore, I am deciding this case in favor of the I.c.

1 "state health care program" is defined by section
1128(h) of the Social Security Act to include any State
Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
2
BACKGROUND

On January 5, 1989, the I.G. notified Petitioner that it
was being excluded from participating in Medicare and
State health care programs for five years. The I.G. told
Petitioner that it was being excluded as a result of its
conviction in a California court of a criminal offense
relating to the neglect or abuse of patients in
connection with the delivery of a health care item or
service. Petitioner was advised that exclusions of
individuals and entities convicted of such an offense are
mandated by section 1128(a)(2) of the Social Security
Act. The I.G. further advised Petitioner that the law
required that the minimum period of such an exclusion be
for not less than five years.

Shortly after Petitioner received this notice, Summit
Care filed an action in United States District Court
{Summit Care-California, Inc. v. Newman, Civil Action No.
89-0169 (D. D.C. 1989)), seeking to enjoin the Secretary
of the Department of Health and Human Services (the
Secretary) from enforcing the exclusion. On April 18,
1989, the court entered a decision in favor of the
Secretary.

Petitioner timely requested an administrative hearing as
to the exclusion, and the case was assigned to me for a
hearing and decision. On September 7, 1989, I heard oral
argument of the parties' motions in San Francisco,
California.

ISSUES

The issues in this case are whether:

1. Petitioner is an "entity" within the meaning of
section 1128(a)(2) of the Social Security Act.

2. Petitioner was "convicted" of a criminal offense
within the meaning of section 1128 of the Social Security
Act;

3. Petitioner was convicted of a criminal offense
relating to neglect or abuse of patients in connection
with the delivery of a health care item or service.
3
FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is an entity within the meaning of
section 1128(a)(2) of the Social Security Act. Social
Security Act, section 1128(a)(2).

2. On March 5, 1987 a criminal complaint was filed
in the Municipal court of the Glendale Judicial District,
County of Los Angeles, California, against Petitioner and
others, charging them with misdemeanor offenses. P. Ex.
4; I.G. Ex. 2.°

3. Count XIV of the complaint charged that
Petitioner committed a criminal violation of the Health
and Safety Code of California by unlawfully and
repeatedly violating a rule promulgated pursuant to the
Health and Safety Code. P. Ex. 4/15-16; I.G. Ex. 2/15-
16.

2 The parties' exhibits and memoranda will be cited

as follows:

Petitioner's Exhibit P. Ex. (number) / (page)

I.G.'s Exhibit I.G. Ex. (number) / (page)

Petitioner's Motion to Motion to Add Party at
Add Party (page)

Inpector General's Opposition to Motion to
Opposition to Add Party at (page)

Petitioner's Motion
to Add Party

Petitioner' Memorandum P.'s Memorandum at (page)
in Support of Motion
for Summary Disposition

Memorandum in Support of I.G.'s Memorandum at
Inspector General's (page)
Motion for Summary
Disposition and
Dismissal

Office of Inspector I.G.'s Reply at (page)
General's Reply to
Petitioner's June 20,
1989 Memorandum

Inspector General's I.G.'s Response at (page)
Supplemental Response
4. Count XIV of the complaint accused Petitioner of
failing to plan a patient's care, including failing to
identify the patient's care needs based upon initial
written and continuing assessments of needs with input,
as necessary, from health professionals involved in the
patient's care. P. Ex. 4/15-16; I.G. Ex. 2/15-16.

5. Count XIV of the complaint additionally charged
that Petitioner had repeatedly engaged in the same
criminal conduct with respect to another patient. P. Ex.
4/15-16; I.G. Ex. 2~-15/16.

6. Count XIX of the complaint charged that
Petitioner committed a criminal violation of the Health
and Safety Code of California by unlawfully and
repeatedly violating a rule promulgated pursuant to the
Health and Safety Code. P. Ex. 4/19; I.G. Ex. 2/19.

7. Count XIX of the complaint accused Petitioner of
repeatedly failing to administer to a patient medications
and treatments as prescribed. P. Ex. 4/19; I.G. Ex.
2/19.

8. Count XIX of the complaint additionally charged
that Petitioner had repeatedly engaged in the same
criminal conduct with respect to other patients. P. Ex.
4/19; I.G. Ex. 2/19.

9. On October 6, 1987, Petitioner pleaded nolo
contendere to Counts XIV and XIX of the complaint. P.
Ex. 6; I.G. Ex. 4.

10. Petitioner was sentenced to pay a fine, a
penalty, and to comply with conditions imposed by the
Court. P. Ex. 6/3-5; I.G. Ex. 4/3-5.

11. Petitioner was convicted of a criminal offense
within the meaning of section 1128 of the Social Security
Act. Findings 2-10; Social Security Act, section
1128(a) (2); 1128(i).

12. Petitioner was convicted under California law
of a criminal offense relating to neglect or abuse of
patients in connection with the delivery of a health care
item or service. Findings 2-10.

13. The Secretary delegated to the I.G. the
authority to determine, impose, and direct exclusions
pursuant to section 1128 of the Social Security Act. 48
Fed. Reg. 21662 (May 13, 1983).
5

14. On January 5, 1989, the I.G. excluded
Petitioner from participating in the Medicare program and
directed that it be excluded from participating in
Medicaid for five years, pursuant to section 1128(a) (2)
of the Social Security Act. I.G. Ex. 8.

15. The exclusion imposed and directed against
Petitioner is mandated by law. Findings 2-12; Social
Security Act, section 1128(a) (2).

ANALYSIS

There are no disputed material facts in this case. The
parties have, for the most part, relied on identical
documents to support their respective positions. The
evidence establishes that Petitioner was charged under
California criminal statutes with offenses concerning the
operation of two nursing homes. Petitioner was charged
with failing to plan patient care and with failing to
administer medications and treatments as prescribed.
Petitioner pleaded nolo contendere to these charges and
was sentenced to pay a fine, a penalty, and to comply
with court-imposed conditions.

The I.G. determined that these facts established that
Petitioner was an entity which had been convicted of a
criminal offense related to neglect or abuse of patients
in connection with the delivery of a health care item or
service. The I.G. excluded Petitioner from participating
in Medicare and directed that Petitioner be excluded from
participating in Medicaid, for five years.

The Social Security Act mandates such an exclusion of:

Any individual or entity that has been
convicted, under Federal or State law, of a
criminal offense relating to neglect or abuse
of patients in connection with the delivery of
a health care item or service.

Social Security Act, section 1128(a)(2). The law further
requires, at section 1128(c)(3)(B), that in the case of
an exclusion imposed and directed pursuant to section

(a) (2), the minimum term of such an exclusion shall be at
least five years. The I.G. contends that the exclusion
imposed and directed against Petitioner was mandated by
law.

Petitioner raises four principal arguments to contest the
exclusion. First, Petitioner asserts that it was not the
operator of the facility at which the offenses to which
6

it pleaded nolo contendere occurred. Petitioner argues
that the exclusion was intended to apply to the
corporation which actually operates the facility, Summit
Care. Petitioner claims that the exclusion is an
unlawful de facto exclusion of Summit Care.

Second, Petitioner argues that it was not "convicted" of
a criminal offense within the meaning of section 1128 of
the Social Security Act. It premises this argument on
its claim that, as of the date it entered its nolo
contendere plea to criminal charges, the statutory
definition of "conviction" in section 1128(i) of the
Social Security Act applied to individuals but not to
corporations or other entities.

Third, Petitioner contends that it was not convicted of a
criminal offense related to neglect or abuse of patients.
It asserts that it was convicted of "regulatory
deficiencies" which do not amount to patient neglect or
abuse within the meaning of section 1128(a) (2).
Petitioner also asserts that the offense of which it was
convicted would not justify suspending or revoking its
license under California law. Therefore, according to
Petitioner, it is unreasonable to exclude Petitioner
pursuant to section 1128.

Finally, Petitioner asserts that it has been victimized
by the law's failure to define the terms "neglect" and
"abuse," and the Secretary's failure to adopt regulations
clarifying the meaning of these terms. Petitioner claims
that, in the absence of definitions, these terms are
ambiguous. It argues that, given the alleged ambiguity
of these terms, it was not given fair notice that its
nolo contendere plea would result in the imposition and
direction of an exclusion against it.

I disagree with Petitioner's contentions. I conclude
that if Petitioner was an entity convicted of a criminal
offense as described in section 1128(a)(2), then the I.G.
was required by law to impose and direct an exclusion
against it. I find that Petitioner was an entity
"convicted" of a criminal offense within the meaning of
section 1128, and that the conviction was for an offense
related to the neglect or abuse of patients in connection
with the delivery of a health care item or service. I
conclude that the statutory terms "neglect" and "abuse"
are not ambiguous, and that Petitioner was not prejudiced
by the Secretary's not having adopted regulations
explaining the meaning of these terms.
section 1128(a) (2) of the Social Security Act.

Petitioner claims that the I.G. is without authority to
exclude it because the offenses of which it was convicted
were in fact committed by its subsidiary, Summit Care.
Petitioner bases this argument on its contention that
Marina Convalescent Hospital is operated by Summit Care,
and not by Petitioner. Petitioner supports its
assertions by offering documents filed with or generated
by California's Medicaid program which show Summit Care
as the owner of the facility in question. P. Ex. 2, 3.
Petitioner asserts that this corporate relationship
should shield Petitioner from the reach of the exclusion
law. Petitioner further argues that, as the subsidiary
corporation (Summit Care) was not convicted of an offense
within the meaning of section 1128(a) (2), then no
exclusions may apply to it or to facilities operated by
it. P.'s Brief at 5-8.

Petitioner also contends that the exclusion law contains
a provision at section 1128(b) (8) which gives the
Secretary discretion to impose and direct exclusions
against subsidiaries of excluded entities. According to
Petitioner, if the I.G. intended to exclude a facility
owned by a subsidiary of Petitioner, the I.G.'s only
option was to proceed against the subsidiary pursuant to
section 1128(b) (8).

The I.G. disputes these contentions. The thrust of the
I.G.'s argument is that prior to the imposition and
direction of exclusions against it, Petitioner never
denied that it operated Marina Convalescent Hospital.
According to the I.G., Petitioner was convicted as the
operator of Marina Convalescent Hospital, and it was in
that capacity that Petitioner was excluded pursuant to
section 1128(a) (2).

The I.G. offers an exhibit to show that Petitioner has
operated Marina Convalescent Hospital. I.G. Ex. 5. The
I.G. notes that The criminal complaint against
Petitioner named Petitioner as "SUMMIT HEALTH, LTD., a
Corporation, doing business as ‘Canyon Convalescent’ and
‘Marina Convalescent.'" Petitioner did not dispute at
the time that it was charged with criminal offenses, or
at the time that it entered its nolo contendere plea,
that it was the operator of Marina Convalescent Hospital.
The I.G. also asserts that, in rejecting Summit Care's
suit for a temporary restraining order against the
Secretary, the United States District Court found that
Summit Care had represented that Petitioner was the
corporation doing business as Marina Convalescent
8

Hospital. Opposition to Motion to Add Party at 2; Summit
Care-California, Inc. v. Newman, supra, at 4.

I conclude that, assuming that Petitioner was convicted
of an offense within the meaning of section 1128(a) (2),
the I.G. was required by law to impose and direct
exclusions against it. Petitioner's assertion that an
entity other than Petitioner actually operates Marina
Convalescent Hospital is not relevant to the issue of
whether the I.G. was required by law to exclude
Petitioner.

The mandatory exclusion requirements of section
1128(a)(2) apply to individuals and entities. The term
"entity" is not defined in the law, but its presence,
rather than the presence of less inclusive terms such as
“corporation," means that Congress intended that the
exclusion law apply to corporations and to other forms of
business organization and operation. It is evident from
Petitioner's nolo contendere plea that Petitioner is an
entity convicted of a criminal offense. That document
establishes that Petitioner entered a nolo contendere
plea as a corporation, doing business as Marina
Convalescent Hospital. P. Ex. 6; I.G. Ex. 4. It is not
relevant for Petitioner to argue that some other entity
was actually responsible for the conduct which resulted
in the conviction. The event which triggers the I.G.'s
duty to impose and direct an exclusion pursuant to
section 1128(a)(2) is a conviction as described in that
section. The law instructs the Secretary to act on the
conviction and to impose and direct exclusions. The law
does not permit the Secretary to examine the facts of the
case which resulted in the conviction in order to
determine whether the party which was convicted actually
committed the criminal offense that resulted in the
conviction. The proper means of redress for such an
alleged error would be an appeal from the conviction or
some authorized collateral attack on the conviction
itself.

Based on the nolo contendere plea entered by Petitioner,
the I.G. could have determined to exclude the corporation
Summit Health Ltd, rather than the entity Summit Health
Ltd. d/b/a Marina Convalescent Hospital. However, the
I.G. chose to define the excluded entity as "Summit
Health Ltd. d/b/a Marina Convalescent Hospital." By
doing so, the I.G. determined to narrowly apply the
exclusions imposed and directed in this case only to the
entity convicted as operator of Marina Convalescent
Hospital.
9

I conclude that the I.G. was justified in making this
determination. Summit Health Ltd. doing business as
Marina Convalescent Hospital is an "entity" within the
meaning of section 1128(a)(2). The possibility that the
I.G. could have more broadly applied the exclusion
provisions than he did does not derogate from his
decision to apply them only to Petitioner.

I am not persuaded that the I.G. should have proceeded
against Summit Care pursuant to section 1128(b) (8) of the
Social Security Act in lieu of this mandatory exclusion
of Petitioner. Section 1128(b)(8) permits the Secretary
to exclude entities that are owned by an excluded
individual. This section does not require the Secretary
or the I.G. to exclude entities other than those which
have been convicted of offenses which mandate exclusions
under section 1128(a)(2). Petitioner, not Summit Care,
is the convicted entity.

I deny Petitioner's motion to add Summit Care as a party
to this case. Summit Care has no right to a hearing
under section 1128(f), because it is not an entity that
has been excluded or directed to be excluded from
participation in Medicare or Medicaid.

2. Petitioner was "convicted" of a criminal offense

within the meaning of section 1128 of the Social Security
Act.

Petitioner argues that on October 6, 1987, the date when
it entered its nolo contendere plea to state criminal
charges, the definition of "conviction" in section 1128
of the Social Security Act applied only to physicians or
other individuals. Petitioner contends that, because it
is an entity and not a physician or other individual, it
was not "convicted" of an offense within the meaning of
section 1128(a)(2), and any exclusions imposed or
directed against it are invalid.

The I.G. asserts that the purpose of section 1128(a) (2)
was to mandate the exclusion of both individuals and
entities that were convicted of criminal offenses
relating to patient neglect or abuse. The I.G. concedes
that as of October 6, 1987, the definition of
"conviction" contained in section 1128(i) expressly
applied only to physicians or other individuals. The
I.G. argues that this was merely a legislative oversight
which was corrected by enactment of clarifying language.
The I.G. contends that when Congress enacted amendments
to the exclusion law in August, 1987, it intended the
definition of "conviction" to encompass entities.
10

Prior to August, 1987, the exclusion law applied only to
physicians or other individuals. The law in effect prior
to August, 1987 required the Secretary to exclude from
participation in Medicare, and to direct the exclusion
from participation in Medicaid of, any physician or other
individual who was convicted of a criminal offense
related to such individual's participation in the
delivery of medical care or services under federally
financed health care programs, including Medicare and
Medicaid.

The August 1987 amendments comprehensively revised the
law. The law's application was expanded from "physicians"
and other "individuals" to "individuals" and "entities."
The categories of offenses for which exclusion was
mandated were enlarged to include convictions for
criminal offenses related to the delivery of an item or
service under the Medicare or Medicaid program (section
1128(a)(1)) and convictions for criminal offenses related
to patient neglect or abuse (section 1128(a)(2)). A
minimum exclusion period of at least five years was
prescribed for those individuals or entities who were
convicted of criminal offenses as described in sections
1128(a)(1) and (2). Social Security Act, section
1128(c)(3)(B). Sections were added which permitted the
Secretary to exclude individuals or entities convicted of
a range of offenses other than those described in section
1128(a). Social Security Act, section 1128(b).

The exclusion law in effect prior to August 1987
contained a definition of "conviction" at section
1128(f). As with the remainder of the law then in
effect, that definition applied to physicians and other
individuals. The August 1987 amendments essentially
incorporated this section at section 1128(i). Although
the exclusion law was comprehensively amended to apply to
entities as well as to individuals, the conviction
definition continued to be phrased in terms of physicians
or other individuals. Both the predecessor section
1128(f) (3) and section 1128(i)(3) defined "conviction" to
include acceptance by a federal, state or local court of
a plea of nolo contendere.

The language of section 1128(i) was revised by Congress
with enactment of the Medicare Catastrophic Coverage Act
of 1988 (Pub. L. 100-360). Section 411, entitled
"Technical Corrections to Certain Health Care Provisions
in the Omnibus Budget Reconciliation Act of 1987,"
revised section 1128(i) by deleting the words "physician
or other individual" and inserting the words "individual
or entity," to conform with the language of section
1128(a) and (b). Section 411(a)(2) provided that the
11

revision "shall be effective as if . . . [it was]
included in the enactment of that provision in OBRA {the
Omnibus Budget Reconciliation Act of 1987]." The
effective date of OBRA was December 22, 1987.

The revised definition of "conviction" contained in
section 1128(i) was not contained in the statute on the
date that Petitioner entered its nolo contendere plea.
Petitioner premises its argument that it was not
convicted of an offense within the meaning of section
1128(a)(2) on the absence of this statutory definition as
of the date its plea was entered, arguing, in effect,
that because there was no definition of "conviction"
expressly applicable to entities, the provisions of
section 1128(a)(2) did not apply to entities.

However, Petitioner's nolo contendere plea is a
"conviction" within the meaning of section 1128.
Congress intended that section 1128(a)(2) apply equally
to individuals and entities. In order to effectuate that
intent, the definition of "conviction" must also apply
equally to individuals and entities. That was Congress!
purpose, even if the 1987 amendment to the exclusion law
failed to specifically include entities within the
definition of "conviction." Congress' omission of
"entities" from the statutory definition of "conviction"
in the 1987 revisions was a technical oversight which
Congress subsequently corrected.

Congress' intent is evident from the structure and
language of the 1987 amendments. The law states,
throughout, that it shall apply to entities as well as to
individuals.> Initial omission of the term "entities"
from the statutory definition of "conviction" was an
anomaly. This inadvertent omission did not suggest that
Congress intended to exempt entities from the reach of
the law.‘

3 References to individuals and entities are
present in section 1128(a), (a)(1), and (a)(2); in
section 1128(b), (b)(1), (b)(2), (b)(3), (b) (4), (b) (5),
(b) (6), (b) (7), (b)(11), and (b) (12); section 1128(c);
section 1128(d); section 1128(e); section 1128(f); and
section 1128(g).

“ he District Court held in Summit care-
California, Inc. v. Newman, supra, that Congress intended
that the 1987 amendments apply equally to individuals and
entities. It held that the 1988 revision of the
definition was intended to conform the definition section
with the remainder of the law, not to expand the reach of
12

Congress' purpose to apply section 1128(a)(2) both to
individuals and entities is also apparent in the
legislative history of the 1987 amendments to the
exclusion law:

The Secretary would be required to exclude from
participation any individual or entity
convicted of a criminal offense relating to
neglect or abuse of patients in connection with
the delivery of a health care item or service .

S. Rep. No. 109, 100th Cong., lst Sess. 6, reprinted in
1987 U.S. Code Cong. & Admin. News 682, 686 (emphasis
added).

Furthermore, the fact that the definition of "conviction"
enacted in August 1987 does not expressly explain the
meaning of the term as applied to entities does not
suggest that Congress intended to exempt entities from
the reach of the substantive provisions of the exclusion
law. The definitions are intended to clarify and explain
the substantive provisions of the law. The fact that a
term may not be defined does not mean that Congress
intended it to be meaningless, or that it be applied in
so limited a way as to vitiate the substantive provisions
of the law.

3. Petitioner was convicted of a criminal offense
relating to neglect or abuse of patients in connection
with the deli i ice.

Petitioner contends that its conviction under California
law is not a conviction of neglect or abuse of patients
within the meaning of section 1128(a)(2). Petitioner
asserts that it was convicted of failure to comply with
state regulatory procedures. Petitioner notes that,
under California law, it could not be subject to license
suspension or revocation based on its conviction. It
argues that the exclusion law was not intended to
supplant State criminal penalties. Petitioner asserts
that the purpose of the law is to prevent practitioners,
"convicted in one state of serious non-program related
crimes involving patient abuse or neglect, to move to

the statute. Id. at 6. The I.G. asserts that this
decision is a final decision by a court in this case and
binding on all parties. I note that Petitioner was not a
party to the case. In any event, the decision is
persuasive, and I agree with the court's analysis.
13

another state and to continue to treat Medicare and
Medicaid patients." P.'s Memornadum at 12.

Petitioner's argument essentially reduces to the
contention that a state criminal conviction will relate
to patient neglect or abuse under section 1128(a)(2) only
in those circumstances where the state law which the
individual or entity was convicted of violating carries
severe penalties. I disagree with this contention and
with the premises on which it is based. A conviction of
an offense under state law may carry minimal or even no
state penalty and still constitute a conviction relating
to patient neglect or abuse under section 1128(a) (2).

The purpose of section 1128 is different from state
criminal law. The laws of the states are designed to
punish wrongdoers for their transgressions. The
exclusion law was enacted to protect the Medicare and
Medicaid programs from individuals and entities who have
demonstrated by their conduct that they cannot be trusted
to treat program beneficiaries and recipients. The
exclusion law's purpose is remedial, not punitive. The
law is intended to provide remedies (designed to protect
Medicare and Medicaid beneficiaries and recipients) which
operate independently from whatever penalties might be
imposed as the result of state or federal convictions.
This purpose was evident in the original enactment of the
law in 1977. Successive amendments and revisions of the
law have continued to express this legislative purpose in
progressively stronger language. Leonard N. Schwartz, R.
Ph. v. The Inspector General, Docket No. C-62, (1989).

Congress concluded in 1987 that individuals and entities
convicted of patient neglect or abuse were deemed to be
untrustworthy. The mandatory exclusion provisions of
section 1128(a)(2) embody the legislative conclusion that
parties convicted of patient neglect or abuse cannot be
trusted to treat program beneficiaries and recipients for
at least five years.

Congress did not defer to state laws with respect to the
meaning of the terms "neglect" and "abuse." It is not
necessary that a party be convicted of patient neglect or
abuse within the meaning of a state law for that
conviction to relate to neglect or abuse of patients
within the meaning of section 1128(a)(2). The criteria
of section 1128(a)(2) are met so long as a conviction of
a criminal offense falls within the meaning of the term
"relating to neglect or abuse of patients" as that term
is used in the federal exclusion law.
14

Therefore, the fact that Petitioner may have been
convicted of an offense which could not, under California
law, have resulted in suspension or loss of license to
provide care is not relevant to the issue of whether
Petitioner was convicted of an offense within the meaning
of section 1128(a)(2). What is relevant is whether
Petitioner was convicted of patient neglect or abuse
within the meaning of the exclusion law. If that is so,
then the mandatory exclusion provisions of section
1128(c)(2) apply to Petitioner.

Petitioner asserts that the terms "neglect" and "abuse"
are not defined and are ambiguous. Although the law does
not define these terms, they are not ambiguous. I
conclude that in the absence of a definition, the words
should be given their common and ordinary meaning.

"Neglect" is defined in Webster's Third New International
Dictionary, 1976 Edition as "1: to give little or no

attention or respect to:. . . 2: to carelessly omit doing
(something that should be done) either altogether or
almost altogether ... ." "Abuse" is defined as "4: to

use or treat so as to injure, hurt, or damage; MALTREAT .
+ »- +." I conclude from these common definitions that
Congress intended the statutory term "neglect" to include
failure to attend to the needs of patients in
circumstances where the treating individual or entity is
under a duty to provide care. "Abuse" was intended to
apply to those situations where there is a willful
failure to provide care.

It is evident from applying these common meanings to the
undisputed facts of this case that Petitioner was
convicted of a criminal offense relating to neglect of
patients. Petitioner was specifically charged with, and
convicted of, repeatedly failing to plan patient care and
repeatedly failing to administer to patients medications
and treatments as prescribed. Findings 3-9.

There can be no argument that Petitioner was under a duty
to provide such services. It was convicted of failing to
perform that duty.?

5 Phe I.G. offered as an exhibit the investigative

report upon which the criminal charges against Petitioner
are premised. I.G. Ex. 3. The I.G. argues that the
findings contained in this report establish that
Petitioner was convicted of criminal offenses relating to
neglect or abuse of patients. The I.G. noted that the
report is incorporated by reference in the preamble to
the criminal complaint against Petitioner. I.G. Ex. 2/1;
P. Ex. 4/1. I have not made findings based on the
15

I do not agree with Petitioner's assertion that by not
adopting regulations defining the terms "neglect" and
"abuse", the Secretary deprived Petitioner of fair notice
that its nolo contendere plea would result in exclusions
being imposed and directed against it. These terms are
not ambiguous, and the Secretary was not required to
define unambiguous statutory language. See Jack W.
Greene v. e , Civil Remedies Docket
No. C-56, (1989), appeal docketed, Appellate No. 89-59,
Decision No. 1078 (1989).

investigative report. Had Petitioner admitted to the
allegations in the report, or had the court convicted
Petitioner of these allegations, the report would have
been relevant to establishing that Petitioner was
convicted of patient neglect or abuse. However, while
it is clear from Petitioner's nolo contendere plea that
Petitioner was convicted of the specific charges
contained in counts XIV and XIX of the complaint, it is
not clear that Petitioner pleaded to or was convicted of
the allegations in the report.
16
CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.'s determination to exclude
Petitioner from Medicare, and to direct that Petitioner
be excluded from participation in Medicaid, for five
years was mandated by law. Therefore, I am entering a
decision in favor of the I.G. in this case. The five-
year exclusion imposed and directed against Petitioner is
sustained.

/s/

Steven T. Kessel
Administrative Law Judge
